DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the election of species filed on 5/10/2022.

Election/Restrictions
Applicant’s election of Species A, claims 1-8 and 10-16, in the reply filed on 5/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	In the response to the election of species, the claims 9 and 17 are amended in order to remove the election of species requirement. 
	However, claims 7 and 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9 and 19, directed to the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 1-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/10/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the following formal matters: 
IN THE DRAWING
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
	The reference number “126” as described in the paragraph [0027] of the specification is not shown in the drawings.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
IN THE SPECIFICATION
	Re. DESCRIPTION OF PARTICULAR EMBODIMENT(S): The phrase “A first Small Form Factor (also called a Shuttle Form Factor or SFF) device 5 such as such as a Hard Disc Drive (HDD)” as described in lines 6 and 7 of paragraph [0021] appears to be -- A first Small Form Factor (also called a Shuttle Form Factor or SFF) device 5 such as a Hard Disc Drive (HDD)--.

IN THE CLAIM
	Re. claim 1: The phrase “for slidable coupling to a slot in the case;” as recited in line 5 appears to be --for slidable coupling to a slot in the case; and--.
	Re. claim 2: The phrase “wherein the threaded hardware is adapted” as recited in line 2 appears to be --wherein the hardware is adapted--.
	Re. claim 5: The phrase “for installing an SFF-8552 compliant device” as recited in line 2 appears to be --for installing the SFF-8552 compliant device--.
	Re. claim 7: The phrase “configured to receive hardware” as recited in line 8 appears to be --configured to receive a hardware--.
	Re. claim 11: The phrase “for installing an SFF-8552 compliant device” as recited in lines 2 and 3 appears to be --for installing the SFF-8552 compliant device--.
	Re. claim 13: The phrase “installing hardware in a pair of sidewalls” as recited in line 3 appears to be --installing a hardware in a pair of sidewalls--.
	Re. claim 16: The phrase “to a second configuration, and” as recited in line 8 appears to be --to a second configuration; and--.
	Re. claim 17: The phrase “positioning the hardware in a pair of slots in the bay” as recited in line 4 appears to be --positioning the hardware in the pair of slots in the bay--.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as, as per claim 1, a system for installing multiple devices in a single bay in a case in an information handling system, includes a bracket for installation in the single bay, wherein the bracket has an upper portion defined by a base and a pair of sidewalls, wherein each sidewall is configured to receive hardware for slidable coupling to a slot in the case and a tray adapted for receiving a second SFF device, wherein the tray includes a pair of rails for slidable insertion of the second SFF device in a pair of slots in the bracket. Also, as per claim 7, a system for installing multiple devices in a bay in a case of an information handling system, includes a tray comprising a pair of rails, wherein the tray is configured for receiving a first SFF device, and a bracket has a base, wherein the base divides the bracket into an upper portion and a lower portion, wherein the upper portion of the bracket is configured for engaging the tray and the lower portion of the bracket is configured for receiving a second SFF device. Also, as per claim 12, a process of installing multiple SFF devices in a single bay in a case of an information handling system, comprising steps of installing a first SFF device in a tray having a pair of rails, installing the tray in an upper portion of a bracket, wherein the upper portion of the bracket includes a base and a pair of inner walls, wherein each inner wall has a slot for receiving a rail of the pair of rails, and installing a second SFF device in a lower portion of the bracket, and installing the bracket in the pair of slots in the bay. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729